DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Techniques for behavioral pairing … are disclosed”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chishti (US Patent Application, Pub. No.: US 2019/0166254 A1).
In regards to claims 1, 13, and 25, Chishti discloses a method, a system, and an article of manufacture for behavioral pairing in a task assignment system (See pg. 3, paragraph [0037]) comprising: determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, at least one behavioral pairing constraint (See pg. 4, paragraph [0051]); and applying, by the at least one computer processor, the at least one behavioral pairing constraint to the task assignment system to controllably reduce performance of the task assignment system (See pg. 5, paragraph [0055] and pg. 5, paragraph [0057]).
In regards to claims 2, 14, and 26, Chishti discloses the method, system, and article of manufacture, wherein the task assignment system is a contact center system (See pg. 2, paragraph [0026]).
In regards to claims 3, 15, and 27, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a number of choices of pairing tasks to agents available to a behavioral pairing strategy (See pg. 4-5, paragraph [0051] – [0052]).
In regards to claims 4, 16, and 28, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a number of data fields, an amount of data, or a number or a type of data sources (See pg. 4, paragraph [0051]).
In regards to claims 5, 17, and 29, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises constraining a frequency of behavioral pairing model updates (See pg. 4, paragraph [0050]).
In regards to claims 6, 18, and 30, Chishti discloses the method, system, and article of manufacture, wherein determining the at least one behavioral pairing constraint comprises reducing a technical resource requirement (See pg. 3, paragraph [0036]).
In regards to claims 7, 19, and 31, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a hardware requirement (See pg. 3, paragraph [0036]).
In regards to claims 8, 20, and 32, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a network or a bandwidth requirement (See pg. 3, paragraph [0036]).
In regards to claims 9, 21, and 33, Chishti discloses the method, system, and article of manufacture, wherein the technical resource requirement is a system installation, a configuration, or a maintenance requirement (See pg. 3, paragraph [0036] – [0037]).
In regards to claims 10, 22, and 34, Chishti discloses the method, system, and article of manufacture, further comprising: receiving an adjustment to the at least one behavioral pairing constraint (See pg. 4, paragraph [0050]).
In regards to claims 11, 23, and 35, Chishti discloses the method, system, and article of manufacture, further comprising: estimating a performance rating or a performance gain of the task assignment system operating under the at least one behavioral pairing constraint or a change in performance resulting from adjusting the at least one behavioral pairing constraint (See pg. 4, paragraph [0050]).
In regards to claims 12, 24, and 36, Chishti discloses the method, system, and article of manufacture, further comprising: estimating a cost of the task assignment system operating under the at least one behavioral pairing constraint or a change in cost resulting from adjusting the at least one behavioral pairing constraint (See pg. 5, paragraph [0063]).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of .












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Delellis et al. (US Patent Application, Pub. No.: US 2020/0175458 A1) teach techniques for behavioral pairing in a multistage task assignment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652